DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 15 and 17 are objected to because of the following informalities:  
In claim 1 (8th paragraph) “wherein the magnet folder has at least one side surface” should be changed to -- wherein the magnet holder has at least one side surface -- to correct the typo. 
 In claim 8 (8th paragraph) “wherein the magnet folder has at least one side surface” should be changed to -- wherein the magnet holder has at least one side surface -- to correct the typo.  
Regarding limitation in claim 15/1 (lns 1-3) “the one attachment section includes a spring connecting section with an inner surface attached to the one side surface of the magnet holder”, additional language should be added to connect the inner surface of the spring connecting section with the attachment section inner surface of claim 1, to improve clarity. 
Support for this change can be found in the specification. It is clear from the specification that the inner surface of the attachment sections 61 and 62 (recited in claim 1, 9th para) is formed by the inner surface of the spring connecting sections 61a and 62a, the inner surface of the first holder connection sections 61b and 62b and the inner surface of the second holder connection sections 61c and 62c (fig 3; 1st & 2nd holder connection sect. claimed in claim 17). 
Regarding limitation in claim 17/15/1 (last paragraph) “the one weight is surrounded by the one side surface of the magnet holder, the inner surface of the inner surface of the spring connecting section, and inner surfaces of the first holder-connecting section and second holder-connecting section” additional language should be added to connect the inner surface of the attachment section of claim 1 with the inner surface of the spring attachment section, the inner surface of the first holder connection section and the inner surface of the second holder connection section, to improve clarity. This can be done in a similar manner as discussed above in the objection to claim 15/1.
In claim 17 (last paragraph) “wherein the one weight is surrounded by the one side surface of the magnet holder, the inner surface of the inner surface of the spring connecting section” should be changed to -- wherein the one weight is surrounded by the one side surface of the magnet holder, the inner surface of .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US20130076178, “Kuroda ‘178”) in view of Katada (US20190314860, Katada ‘860).
Re claim 1, Kuroda ‘178 discloses a vibration generating device comprising: 
at least one coil 40 (figs 7-8, para [0117]) fixed to a casing (figs 7-8, para [0115], includes 20 & 230); 
a magnet holder disposed in the casing (figs 7-10 & below, portion of 250 indicated below); 
a permanent magnet 60 (figs 7-8 & 10, para [0114]) attached to the magnet holder (figs 7-8 & 10), the permanent magnet 60 and the magnet holder being configured to vibrate when a current flows into the coil 40 (para [0085]); 
a plurality of elastic supporting sections 53a-d (para [0082]) configured to support the magnet holder (figs 7 & 9-10); 
a plurality of weights 281, 282 (figs 7-8 & 10, para [0114]) and a plurality of attachment sections (figs 7-10 & below, portion of 250 indicated below) configured to hold the respective weights 281, 282 (figs 7-10 & below) and be attached to the magnet holder (figs 7-10 & below), 

wherein at least one attachment section among the plurality of attachment sections has an inner surface (figs 9-10 & below, each attachment section has an inner surface) to which the one weight is attached (figs 9-10 & below), and 
wherein the one weight is surrounded by the one side surface of the magnet holder and the inner surface of the at least one attachment section (figs 9-10 & below).

    PNG
    media_image1.png
    468
    870
    media_image1.png
    Greyscale

Kuroda ‘178 discloses claim 1 except for the plurality of weights formed of material including tungsten.
Katada ‘860 discloses tungsten is a material employed for weights (para [0030]) and is a metal with high specific gravity (para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tungsten as the material for the weights of Kuroda ‘178, as disclosed by Katada ‘860, in order to provide a material with a high 
Re claim 2, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 further discloses the magnet holder and the permanent magnet 60 vibrate in one direction y (figs 7 & 10), and wherein the weights 281, 282 are attached to respective sides of the magnet holder facing opposite ways perpendicular to the one direction y through the respective attachment sections (7, 10 & above for claim 1).
Kuroda ‘178 discloses claim 2 except for the weights are attached to respective sides of the magnet holder facing opposite ways along to the one direction y through the respective attachment sections.
Kuroda ‘178 discloses in another embodiment (figs 14-15) the magnet holder and the permanent magnet 460 vibrate in one direction x (figs 14-15), and the weights 481, 482 are attached to respective sides of the magnet holder (figs 14-15, similar to magnet holder of figs 7-10) facing opposite ways along to the one direction x through the respective attachment sections (figs 14-15, similar to attachment sections of figs 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vibration direction of Kuroda ‘178 in view of Katada ‘860 so the magnet holder and the permanent magnet vibrate in one direction, and the weights are attached to respective sides of the magnet holder facing opposite ways along to the one direction through the respective attachment sections, as disclosed by another embodiment of Kuroda ‘178, in order to provide additional coils, as taught by Kuroda ‘178 (para [0133]).
Re claim 5, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 further discloses total mass of the weights 281, 282 is heavier than total mass of the magnet holder and the attachment sections (para [0073] & [0128]).
Re claim 6, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 further discloses each of the supporting sections 53a-d is a spring (fig 7, para [0073]), and has a first side portion (figs 7 & above for claim 1, portions of 53a-d connection to magnet holder) thereof connected to a corresponding one of the attachment sections (figs 7 & above for claim 1, connected to the attachment section through the magnet holder) and a second side portion 51a-d (fig 7) thereof connected to an inner surface of the casing (fig 7).
Re claim 7, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 further discloses the plurality of supporting sections 53a-d are two supporting sections (figs 7 & 9-10, any two of 53a-d) configured to support the magnet holder at opposite sides thereof (figs 7, 9-10 & above for claim 1), wherein the plurality of weights 281, 282 are two weights (figs 7-8 & 10), and wherein the two weights 281, 282 are held by the respective attachment sections and are attached to the magnet holder (figs 7-8, 10 & above for claim 1).
Re claim 14, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 further discloses each of the weights 281, 282 is disposed between a corresponding supporting section and the magnet holder (figs 7-8, 10 & above for claim 1).
Re claim 15, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 is silent with respect to the one attachment section includes a 
Kuroda ‘178 discloses in another embodiment the one attachment section includes a spring connecting section (figs 14, 17 & below) with an inner surface attached to the one side surface of the magnet holder (figs 14-15, 17 & below, similar to magnet holder of figs 7-10; attached to one side surface of magnet holder through 1st & 2nd holder-connecting sections as indicated below) and an outer surface attached to one elastic supporting section among the plurality of elastic supporting sections 53a-d (figs 14, 16-17 & below, attached to both 53c & 53d), and 
wherein the one weight 481 is interposed between the one side surface of the magnet holder and the inner surface of the spring connecting section (figs 14, 17 & below).

    PNG
    media_image2.png
    648
    749
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the attachment sections of Kuroda ‘178 in view of Katada ‘860 to include a spring connecting section with an inner surface attached to the one side surface of the magnet holder and an outer surface attached to one elastic supporting section among the plurality of elastic supporting sections, and wherein the one weight is interposed between the one side surface of the magnet holder and the inner surface of the spring connecting section, as disclosed by another embodiment of Kuroda ‘178, in order to provide additional coils, as taught by Kuroda ‘178 (para [0133]).
Re claim 16, Kuroda ‘178 in view of Katada ‘860 disclose claim 1 as discussed above. Kuroda ‘178 further discloses the one weight 281, 282 has a cuboid shape or a cylinder shape (figs 7-10).
Re claim 17, Kuroda ‘178 in view of Katada ‘860 disclose claim 15 as discussed above. Kuroda ‘178 is silent with respect to the one attachment section includes a first holder-connecting section and a second holder-connecting section opposing the first holder-connecting section, wherein the first holder-connecting section and the second holder-connecting section are connected to respective end portions of the spring connecting section and each extend toward a direction perpendicular to a longitudinal direction of the spring connecting section, and wherein the one weight is surrounded by the one side surface of the magnet holder, the inner surface of the inner surface of the spring connecting section, and inner surfaces of the first holder-connecting section and second holder-connecting section.
Kuroda ‘178 discloses in another embodiment the one attachment section includes a first holder-connecting section (figs 14, 17 & above for claim 15) and a second holder-connecting section (figs 14, 17 & above for claim 15) opposing the first holder-connecting section (figs 14, 17 & above for claim 15), 
wherein the first holder-connecting section and the second holder-connecting section are connected to respective end portions of the spring connecting section (figs 14, 17 & above for claim 15) and each extend toward a direction perpendicular to a longitudinal direction of the spring connecting section (figs 14, 17 & above for claim 15), and 
wherein the one weight 481 is surrounded by the one side surface of the magnet holder, the inner surface of the inner surface of the spring connecting section, and inner surfaces of the first holder-connecting section and second holder-connecting section (figs 14, 17 & above for claim 15).


Re claim 3/1, Kuroda ‘178 discloses a vibration generating device comprising (note: different interpretation of Kuroda ‘178 in order to reject claim 3): 
at least one coil 40 (figs 7-8, para [0117]) fixed to a casing (figs 7-8, para [0115], includes 20 & 230); 
a magnet holder 270 (fig 8, para [0101] & [0114], 270 welded to 60) disposed in the casing (fig 8); 
a permanent magnet 60 (figs 7-8 & 10, para [0114]) attached to the magnet holder 270 (figs 7-8 & 10, para [0101]), the permanent magnet 60 and the magnet holder 270 being configured to vibrate when a current flows into the coil 40 (para [0085]); 

a plurality of weights 281, 282 (figs 7-8 & 10, para [0114]) and a plurality of attachment sections (figs 7-10 & below, portion of 250 indicated below) configured to hold the respective weights 281, 282 (figs 7-10 & below, para [0114]) and be attached to the magnet holder 270 (figs 7-10 & below), 
wherein the magnet holder 270 has at least one side surface (figs 9-10 & below, bottom side surface) to which one weight 281 among the plurality of weights 281, 282 is attached (figs 9-10 & below, para [0101]), 
wherein at least one attachment section among the plurality of attachment sections has an inner surface (figs 9-10 & below) to which the one weight 281 is attached (figs 9-10 & below, para [0114]), 
wherein the one weight 281 is surrounded by the one side surface of the magnet holder 270 and the inner surface of the at least one attachment section (figs 8-10 & below); and
each of the attachment sections is joined to the magnet holder by welding (fig 8, para [0101] & [0114], attachment sections attached to weights & weights are attached to 270 by welding).


    PNG
    media_image3.png
    604
    680
    media_image3.png
    Greyscale

Kuroda ‘178 discloses claim 1 except for the plurality of weights formed of material including tungsten.
Katada ‘860 discloses tungsten is a material employed for weights (para [0030]) and is a metal with high specific gravity (para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tungsten as the material for the weights of Kuroda ‘178, as disclosed by Katada ‘860, in order to provide a material with a high specific gravity that is known to be employed in weights of vibration motors, as taught by Katada ‘860 (para [0030]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda ‘178 in view of Katada ‘860 and in further view of Inagaki et al. (US20040251748, “Inagaki”).
Re claim 4, Kuroda ‘178 in view of Katada ‘860, disclose claim 1 as discussed above. Kuroda ‘178 discloses the magnet holder and the attachment sections are each formed of an elastic material (para [0073], gives examples of elastic material & states in the last line that various materials may be used as elastic material). 
Kuroda ‘178 is silent with respect to the magnet holder and the attachment sections are each formed of stainless steel.
Inagaki discloses stainless steel as an elastic material (para [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnet holder and the attachment sections of Kuroda ‘178 in view of Katada ‘860 so each are formed of the elastic material of stainless steel, as disclosed by Inagaki, in order to form the magnet holder and attachment sections from an elastic material. 

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US20170126109, “Hara”) in view Katada ‘860.
Re claim 8, Hara discloses a vibration generating device comprising: 
a coil 22 (figs 1-2 & 5, employing fig 5 for rejection; figs 1-2 have similar structures w/ reference numbers as fig 5 as discussed in para [0048]) fixed to a casing 21 (figs 1-2 & 5); 
a magnet holder 32c (fig 5) disposed in the casing (figs 2 & 5); 

a plurality of elastic supporting sections 41 (figs 1-2 & 5) configured to support the magnet holder 32c (fig 5); 
a plurality of weights 33c formed of material including a metal having a higher specific gravity greater than the magnet holder 32c (fig 5, para [0029]); and 
first and second attachment sections (figs 5 & below, top & bottom halves of 63c) configured to hold the weights 33c and be attached to the magnet holder 32c (figs 5 & below, para [0049]), wherein an upper side of the magnet holder 32c and the weights 33c is covered by the first attachment section (figs 5 & below), and a lower side of the magnet holder 32c and the weights 33c is covered by the second attachment section (figs 5 & below), so that the magnet holder 32c and the weights 33c are integrated (figs 5 & below),
 wherein the magnet holder 32c has at least one side surface to which one weight 33c among the plurality of weights is attached (fig 5, side of 32c w/ 52c), 
wherein the first and second attachment sections have inner surfaces to which the one weight 32c is attached (figs 5 & below, surfaces facing 33c), and 
wherein the one weight 33a is surrounded by the one side surface of the magnet holder 32c and the inner surfaces of the first and second attachment sections (figs 5 & below, surrounds one end of 33c). 

    PNG
    media_image4.png
    420
    850
    media_image4.png
    Greyscale

Hara discloses claim 8 except discloses the plurality of weights are formed of material including a metal having a higher specific gravity greater than the magnet holder, as opposed to a material including tungsten.
Katada ‘860 discloses tungsten is a material employed for weights (para [0030]) and is a metal with high specific gravity (para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tungsten as the material for the weights of Hara, as disclosed by Katada ‘860, in order to provide a material with a high specific gravity that is known to be employed with vibration motors, as taught by Katada ‘860 (para [0030]). Since Hara does not disclose what material the magnet holder 32a is made of, one in the art would employ tungsten since it has a high specific gravity, thereby ensuring that the weights will have a higher specific gravity than the magnet holder.
Re claim 9, Hara in view of Katada ‘860 disclose claim 8 as discussed above. Hara further discloses the weights 33c are two weights (fig 5) mounted on respective opposite sides of the magnet holder 32c (fig 5), wherein the upper side of the magnet holder 32c and the two weights 33c are covered by the upper attachment section (figs 5 
Re claim 10, Hara in view of Katada ‘860 disclose claim 8 as discussed above. Hara further discloses the magnet holder 32c and the permanent magnet 31c vibrate in one direction (figs 1 & 5, oscillation direction), and wherein the weights 33c are attached to respective sides of the magnet holder 32c facing opposite ways along the one direction through the first and second attachment sections (figs 5 & above for claim 8). 
Re claim 13, Hara in view of Katada ‘860 disclose claim 8 as discussed above. Hara further discloses each of the supporting sections 41 is a spring (figs 1-2 & 5), and has a first side portion 441 (figs 2 & 5) thereof connected to a corresponding one of the first and second attachment sections (figs 5 & above for claim 8, connect through weights 33c) and a second side portion 412 (figs 2 & 5) thereof connected to an inner surface of the casing (figs 2 & 5). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Katada ‘860 in further view of Smyth (US5722463, “Smyth”).
Re claim 11, Hara in view of Katada ‘860 disclose claim 8 as discussed above.  Hara further discloses the magnet holder 32c has a lower specific gravity than the weight 33c (para [0029]) and the first and second attachment sections are each formed of metal (para [0028]). 
Hara is silent with respect to the magnet holder and the first and second attachment sections are formed of stainless steel.
Hara further discloses the first and second attachment sections and magnet holder are welded together (para [0039]).
Smyth discloses stainless steel is easy to weld (col 3, lns 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the metal of the magnet holder and first and second attachment sections of Hara in view of Katada ‘860 to be formed of stainless steel in order to make welding easier, as taught by Smyth (col 3, lns 30-32). Additionally one in the art would recognized stainless steel has a lower specific gravity than tungsten, the metal of the weights of Hara in view of Katada ‘860.
Re claim 12, Hara in view of Katada ‘860 disclose claim 8 as discussed above.  Hara further discloses the volume of the weights 33c is more than the volume of the magnet holder 32c and the first and second attachment sections (figs 5 & above for claim 8, 32c has less volume than one weight & the 1st & 2nd attachment sections are very thin).
Hara is silent with respect to the total mass of the weights is heavier than total mass of the magnet holder and the first and second attachment sections. 
Katada ‘860 discloses tungsten is a material employed for weights (para [0030]) and is a metal with high specific gravity (para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tungsten as the material for the weights of Hara in view of Katada ‘860, as disclosed by Katada ‘860, in order to provide a material with a high specific gravity that is known to be employed with vibration motors, as taught by Katada ‘860 (para [0030]). Since Hara does not disclose what material the magnet 
Hara further discloses the first and second attachment sections and magnet holder 32c are welded together (para [0039]).
Smyth discloses stainless steel is easy to weld (col 3, lns 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the metal of the magnet holder and first and second attachment sections of Hara in view of Katada ‘860 to be formed of stainless steel in order to make welding easier, as taught by Smyth (col 3, lns 30-32).
Hara in view of Katada ‘860 and Smyth discloses the weights are made of tungsten having a high specific gravity and the magnet holder and attachment sections are made of stainless steel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Hara in view of Katada ‘860 and Smyth discloses the total mass of the weights is heavier than total mass of the magnet holder and the attachment sections, since the weights are larger in volume than the combination of the magnet holder and attachment sections and tungsten has a higher specific gravity than stainless steel (higher density or mass per volume). 

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
With respect to claim 8, applicant argues that Hara does not disclose the one weight is surrounded by the one side surface of the magnet holder and the inner surfaces of the first and second attachment sections (pg 9, 2nd to last para to pg 10, 1st para). Examiner disagrees.
Examiner is now employing the embodiment of fig. 5 of Hara to disclose the limitation. As discussed in the rejection of claim 8 above, at least one end of the weight 33c is surrounded by the one side surface of the magnet holder 32c (fig 5, side of 32c w/ 52c) and the inner surfaces of the first and second attachment sections (figs 5 & above for claim 8, the surfaces facing one end of 33c).

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834